DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 01-JUN-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Information Disclosure Statement
No IDS has been filed prior to the first action on the merits.

Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 13, and 20, the terms “first index value", “two index value", and “third index value" renders the claim indefinite because it is unclear what the term “value” encompasses.
MPEP § 2173.02(I) “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. Examiners, however, are cautioned against confusing claim breadth with claim indefiniteness. A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. Instead, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.”
Although “index value” can be interpreted has containing a wide cope of subject matter, when looking to the specification, it is unclear what the “index value” could be. An example is given “For example, c.sub.1=(1, 2, 3) can uniquely identify a cell c.sub.1 with a first index value of 1, a second index value of 2, and a third index value of 3. As will be discussed later, hydrocarbon saturation estimates can be determined for each cell c.sub.1 in the 3D grid”, but it is unclear to the Examiner where the further discussion is found in the specification. Only ¶[0027] contains reference to the first, second, and third “index value”. It is also unclear if these values are unitless/coordinate system or measurement values.
¶[0027] “At 110, a three-dimensional (3D) grid of a hydrocarbon reservoir can be received. The 3D grid of the hydrocarbon reservoir can include a plurality of cells. Each cell can include a first index value, a second index value, and a third index value. For example, the first index value can correspond to a first dimension, the second index value can correspond to a second dimension, and the third index value can correspond to a third dimension. Together, for example, the first index value, the second index value, and the third index value of a given cell can uniquely identify the given cell. For example, c.sub.1=(1, 2, 3) can uniquely identify a cell c.sub.1 with a first index value of 1, a second index value of 2, and a third index value of 3. As will be discussed later, hydrocarbon saturation estimates can be determined for each cell c.sub.1 in the 3D grid and a respective hydrocarbon saturation estimate of a cell c.sub.1 can be associated with the respective cell.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is direct to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception recited?
Yes, the claim recites a mental process, specifically the limitations:
MPEP § 2106.04(a) “3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”

the three-dimensional grid including a plurality of cells, each cell of the plurality of cells including a first index value, a second index value, and a third index value, the first index value, the second index value, and the third index value together uniquely identifying each cell of the plurality of cells, each cell further including at least one parameter measured from the hydrocarbon reservoir; 
A three-dimensional grid can be observed and visualized in the find where the values for identifying each cell with an associated measurement can be observed. The elements found in Fig. 2 could reasonably be observed and evaluated in the mind.

determining, using a saturation height function and the at least one parameter of each cell of the plurality of cells, a hydrocarbon saturation distribution of the hydrocarbon reservoir, the hydrocarbon saturation distribution including a cell hydrocarbon saturation estimate for each cell of the plurality of cells; and 
Determining the saturation height and determining a distribution is an evaluation which can be completed in the mind reasonably, such as found in Fig. 8. The observation is evaluated based on the provided saturation levels.

Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of post-solution activity and mere data gathering.

receiving a three-dimensional grid of a hydrocarbon reservoir, 
Receiving the grid is mere data gathering.

providing the hydrocarbon saturation distribution.
Providing the distribution is interpreted as post solution activity as merely displaying the distribution.
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. The claim recites receiving data and generating a model as output. No details are provided on how the data is collected or how the data is provided to the user is not claimed. 
The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. The claim is ineligible.


Claim 2 recites “wherein the at least one parameter includes a first depth of the cell and a second depth of the cell different from the first depth and wherein the determining further comprises: determining a first hydrocarbon saturation estimate using the first depth of the cell; determining a second hydrocarbon saturation estimate using the second depth of the cell; and weighting the first hydrocarbon saturation estimate and the second hydrocarbon saturation estimate by at least one of height and volume” adds to the abstract idea by furthering the mental process in determining the depth of the cells and the weights.

Claim 3 recites “wherein responsive to a difference between the weighted first hydrocarbon saturation estimate and the weighted second hydrocarbon saturation estimate being less than a predetermined value, the method further comprises: combining the weighted first hydrocarbon saturation estimate and the weighted second hydrocarbon saturation estimate into a cell hydrocarbon saturation estimate, wherein the cell hydrocarbon saturation estimate includes an average of the weighted first hydrocarbon saturation estimate and the weighted second hydrocarbon saturation estimate” performing a difference and an average are mental processes performing an evaluation.

Claim 4 recites “wherein responsive to a difference between the first hydrocarbon saturation estimate and the second hydrocarbon saturation estimate being greater than or equal to a predetermined value and until a difference between a weighted third hydrocarbon saturation estimate and a weighted fourth hydrocarbon saturation estimate is less than a predetermined value and a difference between a weighted fifth hydrocarbon saturation estimate and a weighted sixth hydrocarbon saturation estimate is less than the predetermined value, the method further comprises: slicing the cell into a first slice and a second slice, the first slice including a third depth of the cell and a fourth depth of the cell different from the third depth, the second slice including a fifth depth of the cell and a sixth depth of the cell different from the fifth depth; determining a third hydrocarbon saturation estimate using the third depth, a fourth hydrocarbon saturation estimate using the fourth depth, a fifth hydrocarbon saturation estimate using the fifth depth, and a sixth hydrocarbon saturation estimate using the sixth depth; and weighting the third hydrocarbon saturation estimate, the fourth hydrocarbon saturation estimate, the fifth hydrocarbon saturation estimate, and the sixth hydrocarbon saturation estimate by at least one of height and volume” furthers the mental process by evaluation the weights. Although, several evaluations are made, the same evaluation is repeated multiple types, therefore furthering the mental process.

Claim 5 recites “combining, in response to the difference between the weighted third hydrocarbon saturation estimate and the weighted fourth hydrocarbon saturation estimate being less than the predetermined value, the weighted third hydrocarbon saturation estimate and the weighted fourth hydrocarbon saturation estimate into a first slice hydrocarbon saturation estimate; combining, in response to the difference between the fifth hydrocarbon saturation estimate and the sixth hydrocarbon saturation estimate being less than the predetermined value, the weighted fifth hydrocarbon saturation estimate and the weighted sixth hydrocarbon saturation estimate into a second slice hydrocarbon saturation estimate; and combining, in response to a difference between the first slice hydrocarbon saturation estimate and the second slice hydrocarbon saturation estimate being less than the predetermined value, the first slice hydrocarbon saturation estimate and the second slice hydrocarbon saturation estimate into the cell hydrocarbon saturation estimate, wherein the cell hydrocarbon saturation estimate includes an average of the first slice hydrocarbon saturation estimate and the second slice hydrocarbon saturation estimate” combining the weights is an evaluation furthering the mental process.

Claim 6 recites  “slicing the cell into a first slice and a second slice, the first slice including a first volume and the second slice including a second volume, the first volume equal to the second volume; determining a first hydrocarbon saturation estimate using the first volume of the cell; determining a second hydrocarbon saturation estimate using the second volume of the cell; and weighting the first hydrocarbon saturation estimate and the second hydrocarbon saturation estimate by at least one of height and volume” slicing the volumes is performing an evaluation and furthers the mental process.

Claim 7 recites “responsive to a difference between the weighted first hydrocarbon saturation estimate and the weighted second hydrocarbon saturation estimate being less than a predetermined value, combining the weighted first hydrocarbon saturation estimate and the weighted second hydrocarbon saturation estimate into a cell hydrocarbon saturation estimate, wherein the cell hydrocarbon saturation estimate includes an average of the weighted first hydrocarbon saturation estimate and the weighted second hydrocarbon saturation estimate; and responsive to the difference between the weighted first hydrocarbon saturation estimate and the weighted second hydrocarbon saturation estimate being greater than or equal to the predetermined value, the method further comprises: slicing the first slice into a third slice and a fourth slice, the third slice including a third volume and the fourth slice including a fourth volume, the third volume equal to the fourth volume, slicing the second slice into a fifth slice and a sixth slice, the fifth slice including a fifth volume and the sixth slice including a sixth volume, the fifth volume equal to the fourth volume, determining a third hydrocarbon saturation estimate using the third volume, a fourth hydrocarbon saturation estimate using the fourth volume, a fifth hydrocarbon saturation estimate using the fifth volume, and a sixth hydrocarbon saturation estimate using the sixth volume, and weighting the third hydrocarbon saturation estimate, the fourth hydrocarbon saturation estimate, the fifth hydrocarbon saturation estimate, and the sixth hydrocarbon saturation estimate by at least one of height and volume” determining the difference of the weights and evaluating multiple slices is furthering the mental process.

Claim 8 recites “wherein the at least one parameter further includes at least one of a permeability, a porosity, a water saturation, a surface tension, a capillary pressure, and a contact angle” further the mere data gathering.

Claim 9 recites “wherein the hydrocarbon saturation distribution is provided in a graphical user interface display space of a computing device, wherein each cell of the plurality of cells is visually represented using a color of a plurality of colors, the color of the plurality of colors corresponding to the cell hydrocarbon saturation estimate of the cell” furthers the post solution activity of displaying. Also, the addition of the display is mere instruction to apply the exception to a general purpose computer. MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 10 recites “wherein the saturation height function includes at least one of a Thomeer function, a Lambda function, a Brooks-Corey function, and a Leverett-J function” the abstract idea as a mathematical concept. MPEP § 2106.04(a) “1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations”.

Claim 11 recites “determining, using the hydrocarbon saturation distribution, a well construction plan for the hydrocarbon reservoir” determining a well construction plan is furthering the abstract idea by using a judgement on how to construct the well.

Claim 12 recites “wherein the providing further includes at least one of transmitting and persisting the hydrocarbon saturation distribution” transmitting and persisting is applying the exception to a general purpose computer. MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Method claims 1, 2, 3, 8, 9, 10, 11 correspond to system claims 13, 14, 15, 16, 17, 18, 19, respectively. System claims 13, 14, 15, 16, 17, 18, 19 are rejected for the same reasons as the corresponding method claims, mutatis mutandis.
Method claims 1 corresponds to medium claim 20. Medium claim 20 is rejected for the same reasons as the corresponding method claim, mutatis mutandis.

Additional computer elements are rejected as MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9, 11-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Aldred, United States Patent 10,400,590 B1 (hereinafter ‘Aldred’) in view of
Dogru, United States Patent 10,151,855 B2 (hereinafter ‘Dogru’).




    PNG
    media_image1.png
    668
    454
    media_image1.png
    Greyscale
Regarding Claim 1: A method comprising: 
Aldred teaches receiving a three-dimensional grid of a hydrocarbon reservoir, the three-dimensional grid including a plurality of cells, (Col 2 lines 51-54 Aldred teaches a three-dimensional grid containing cells “…FIG. 3 is an illustration showing a wellbore and geological cells used in a 3D Formation Evaluation (3DFE) model, in accordance with some embodiments of the present invention…”
Further, Col 2 lines 21-24 Aldred teaches the model is an oil reservoir, i.e. hydrocarbon reservoir “…Furthermore, in accordance with some embodiments of the present invention, the method includes outputting a reservoir summary of an oil reservoir by using the reservoir model with the upscaled distribution of rock types…”)
Aldred teaches each cell of the plurality of cells including a first index value, a second index value, and a third index value, (Col 5 lines 10-13 Aldred teaches three saturation components of a, m, and n, i.e. first, second, third index value applied to the model, i.e. cells “…Electrical properties from cores, such as the tortuosity 10 coefficient, the cementation exponent, and the saturation coefficient known respectively as (a, m, n) values, (possibly in different directions)..”)
Aldred teaches each cell further including at least one parameter measured from the hydrocarbon reservoir; (Col 5 lines 7-9 Aldred teaches including core sample data, i.e. one parameter measured where a core samples are from the reservoir “…Mineralogy information from core samples, such as thin section point count, X-ray diffraction (XRD), Spectroscopy, etc…”)
Aldred teaches determining, using a saturation height function and the at least one parameter of each cell of the plurality of cells, (Col 9 lines 52-58 Aldred teaches the saturation height function and a permeability, i.e. one parameters, for the cells in the beds “…System 30 then defines the amounts of each sandstone type and the approximate permeability for each sand type is known, so the permeabilities from the thin beds can be upscaled to the cell and log response scale. With different 55 permeabilities in non-mixed layers, the saturation height function is split based on the presence of different layer types…”)

Aldred does not appear to explicitly disclose
the first index value, the second index value, and the third index value together uniquely identifying each cell of the plurality of cells, 
a hydrocarbon saturation distribution of the hydrocarbon reservoir, the hydrocarbon saturation distribution including a cell hydrocarbon saturation estimate for each cell of the plurality of cells; and 
providing the hydrocarbon saturation distribution.


However, Dogru teaches the first index value, the second index value, and the third index value together uniquely identifying each cell of the plurality of cells, (Col 5 lines 59-62 Dogru teaches the values of x, y, and z, i.e. index values providing a location for a cell in a grid, i.e. plurality of cells “…In Equation (1) qij is the well perforation rate at location x, y, x for component i and x, y, z is the center of grid block k ( cell) number…”)
Dogru teaches a hydrocarbon saturation distribution of the hydrocarbon reservoir, the hydrocarbon saturation distribution including a cell hydrocarbon saturation estimate for each cell of the plurality of cells; and (Col 2 lines 35-41 Dogru teaches a saturation distribution for a grid of blocks, i.e. plurality of cells “…The simulator then calculates the pressure distribution, if multi-phase fluid saturations distribution in the reservoir by using the calculated perforation rates and the reservoir data assigned to the simulator grid blocks. The simulator is thus able to calculate pressure and saturation distribution within the reservoir with given production and injection rates at the wells at a given time…”)
Dogru teaches providing the hydrocarbon saturation distribution. (Col 2 lines 46-58 Dogru teaches the fluid saturation distribution “… The data processing system includes a processor which performs the steps of solving by matrix computation the reduced well model system model for the bottom hole pressure of the well and reservoir unknowns around the well and solving the full reservoir model by treating the well as having the determined bottom hole pressure, and based on a matrix of the transmissibility of the adjacent reservoir cells to the well cells at the perforated well intervals; and a vector of unknown reservoir potentials for the adjacent reservoir cells to completion rates for the layers of the well for the full reservoir model and the pressure and the fluid saturation distribution in the reservoir at any grid block at any time…”)
Aldred and Dogru are analogous art because they are from the same field of endeavor, reservoir simulation using a grid.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining, using a saturation height function and the at least one parameter of each cell of the plurality of cells as disclosed by Aldred by the first index value, the second index value, and the third index value together uniquely identifying each cell of the plurality of cells, a hydrocarbon saturation distribution of the hydrocarbon reservoir, the hydrocarbon saturation distribution including a cell hydrocarbon saturation estimate for each cell of the plurality of cells; and providing the hydrocarbon saturation distribution as disclosed by Dogru.
One of ordinary skill in the art would have been motivated to make this modification in order to create a well model with multiple layers as discussed by Dogru in Col 3 lines 1-21 “…The present invention further provides a new and improved data storage device having stored in a computer readable medium computer operable instructions for causing a data processor in forming a well model for reservoir simulation of well in a subsurface reservoir from a reservoir model having formation layers having vertical fluid flow and flow barrier layers with no vertical fluid flow to perform steps of solving by matrix computation the reduced well model system model for the bottom hole pressure of the well and reservoir unknowns and solving the full reservoir model by treating the well as having the determined bottom hole pressure, based on a steady state volume balance relationship of the layer completion rates, formation pressures and transmissibilities to determine completion rates for the layers of the well for the full reservoir model. The instructions stored in the data storage device also include instructions causing the data processor to determine the total rate for the well from the determined completion rates for the layers of the well, and form a record the determined completion rates for the layers and the determined total rate for the well…”

Regarding Claim 8: Aldred and Dogru teach The method of claim 1, wherein the at least one parameter further 
Aldred teaches includes at least one of a permeability, a porosity, a water saturation, a surface tension, a capillary pressure, and a contact angle. (Col 5 lines 5-6 Aldred teaches the at least one of permeability and porosity “…Core data, such as porosity, permeability in different directions, grain density, etc…”)

Regarding Claim 9: Aldred and Dogru teach The method of claim 1, 
Aldred teaches wherein the hydrocarbon saturation distribution is provided in a graphical user interface display space of a computing device, (Col 7 lines 35-37 Aldred teaches a graphical user interface “…The user inputs and data outputs from PAE 45 are controlled by a graphic user interface (GUI) 55…”)
Aldred teaches wherein each cell of the plurality of cells is visually represented using a color of a plurality of colors, the color of the plurality of colors corresponding to the cell hydrocarbon saturation estimate of the cell. (Col 16 lines 36-42 Aldred teaches the use of color coding, i.e. plurality of colors for representation in the 3D presentation, i.e. plurality of cells“…In some embodiments of the present invention, the output data may include three dimensional representations of the wellbore, or borehole, wall in a cylinder, which can be rotated on a computer screen and any aspect of the 3D representation can be plotted. They also include sections through the wellbore where differential invasion of drilling fluids may be shown e.g., by color coding…”)


Regarding Claim 11: Aldred and Dogru teach The method of claim 1, further comprising: 
Aldred teaches determining, using the hydrocarbon saturation distribution, a well construction plan for the hydrocarbon reservoir. (Col 15 lines 6-12 Aldred teaches the well construction based on the model, i.e. construction plan“…In some embodiments of the present invention, the model can then be constructed for one well and used as a starting point for other nearby wells in the same formation. The three dimensional aspects of the model also make it useful for other applications, such as geosteering high angle and horizontal wells and upscaling of petrophysical results into reservoir models as will be described later…”)

Regarding Claim 12: Aldred and Dogru teach The method of claim 1, wherein the providing further 
Dogru teaches includes at least one of transmitting and persisting the hydrocarbon saturation distribution. (Col 2 lines 59-62 Dogru teaches the saturation distribution can be calculated anytime in the future, i.e. persisting “…Calculated perforation rates are calculated from the specified well production or injection rates using well models in order to calculate the reservoir pressure and saturation distribution at any time during the life of the reservoir or in the future…”)

Method claims 1, 8, 9, 11 correspond to system claims 13, 16, 17, 19, respectively. System claims 13, 16, 17, 19 are rejected for the same reasons as the corresponding method claims, mutatis mutandis.
Method claims 1 corresponds to medium claim 20. Medium claim 20 is rejected for the same reasons as the corresponding method claim, mutatis mutandis.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Aldred, United States Patent 10,400,590 B1 (hereinafter ‘Aldred’) in view of
Dogru, United States Patent 10,151,855 B2 (hereinafter ‘Dogru’) further in view of
Adams et al., “WHICH SATURATION-HEIGHT FUNCTION” [2016] (hereinafter ‘Adams’).

Regarding Claim 10: Aldred and Dogru teach The method of claim 1, wherein the saturation height function 

Aldred and Dogru does not appear to explicitly disclose
includes at least one of a Thomeer function, a Lambda function, a Brooks-Corey function, and a Leverett-J function.

However, Adams teaches includes at least one of a Thomeer function, a Lambda function, a Brooks-Corey function, and a Leverett-J function (Pg. 6 right col ¶2-3 Adams teaches Thomeer function, a Lambda function, a Brooks-Corey function, and a Leverett-J function “…In no case did the most commonly used Leverett-J model approach giving the closest match to the measured data. Despite this equation’s supposed theoretical basis, it does not describe the observed variations of water saturation with reservoir properties and height (pressure) above the Free Water level as well as some other functions. The best results obtained using a conventional (formulaic) approach are most likely to be obtained using the Thomeer or Skjaeveland models. The Sigmoidal, Lambda, Brooks-Corey and Skelt-Harrison models have also been found to be useful. A Machine Learning approach that yields actual formulae (as opposed to a neural network) is also worth testing, should the capability be available. The existence of an actual equation means that the model can be readily implemented in all types of reservoir modelling software…”)
Aldred, Dogru, and Adams are analogous art because they are from the same field of endeavor, determining water saturation in a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the saturation height function as disclosed by Aldred and Dogru by includes at least one of a Thomeer function, a Lambda function, a Brooks-Corey function, and a Leverett-J function as disclosed by Adams.
One of ordinary skill in the art would have been motivated to make this modification in order to use the best function to perform the saturation-height model as discussed on by Adams in the abstract “… The results of this study show that the most commonly used Leverett-J model is one of the poorer performing saturation-height functions. Of the conventional “equation based” approaches, the Thomeer and Skjaeveland models appear to have the most utility and are recommended as first choice saturation-height models to test. However, the best results are achieved using interpolation, but this method is also the most difficult to execute in petrophysical and static modelling software…”

Claim 18 is rejected under the substantially same grounds as Claim 10, mutatis mutandis.

Allowable Subject Matter
Claim 2 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action per dependency on claim 2.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action per dependency on claim 14.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action per dependency on claim 6.

Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146